internal_revenue_service number release date index number ------------------------------------------ ---------------------------------------------------- ------------------------------- --------------------------------------------------- -------------------- ----------------------------------- in re ------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-124223-04 date date legend grantor_trust state court ------------------------- ------------------------------------------------------------------------- ----------------------- ------------------------------------------------------------------------- ---------------------- --------------------------------------------------------- ------------------------- state statute date dear ---------- this is in response to your letter dated date requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of severing a_trust the facts submitted and the representations made are as follows prior to date grantor formed and funded an irrevocable_trust trust for the benefit of her four grandchildren and their lineal_descendants the trust’s terms do not provide the grantor with a power that would cause the trust to be included in her gross_estate under sec_2038 or sec_2042 if the grantor had died on date it has been represented that no additions constructive or otherwise have been made to the trust since date on date state court pursuant to state code issued an order directing that the trust be divided on a pro-rata basis into four subtrusts subtrust sec_1 and one for each of the grantor’s grandchildren and his or her lineal_descendants the order provides that the four subtrusts will have the same terms as the trust except that distributions from each subtrust are to be limited to the grandchild form whom the subtrust was plr-124223-04 formed and the grandchild’s lineal_descendants the order is contingent upon the receipt of a favorable private_letter_ruling the following rulings have been requested the trust was an irrevocable gst_trust on date and that the proposed division of the trust into four subtrusts will not cause the four subtrusts to lose their exempt status for gst tax purposes under sec_2601 of the code the distribution of the trust’s assets on a pro-rata basis from the trust to the four subtrusts will not be deemed a taxable gift under sec_2501 the four subtrusts will be treated as separate trusts for federal_income_tax purposes under sec_643 the distribution of assets from the trust to the four subtrusts will not result in the recognition of income under sec_61 or the recognition of gain_or_loss under sec_1001 to either the trust the four subtrusts or any of the individual beneficiaries of the trust and the four subtrusts the assets distributed from the trust to the four subtrusts will retain the same tax basis under sec_1015 as the assets had in the trust before the division the assets distributed from the trust to the four subtrusts will retain the same holding_period under sec_1223 as the assets had in the trust before the division law and analysis ruling sec_2601 imposes a tax on every gst within the meaning of subchapter_b under a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date however under b a and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would cause the trust to be included in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status plr-124223-04 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case the trust was irrevocable on date the trust’s terms do not provide the grantor with a power that would cause the trust to be included in her gross_estate under sec_2038 or sec_2042 if the grantor had died on date it is represented that no additions actual or constructive have been made to the trust after date the trust will be divided on a pro-rata basis into four subtrusts the subtrusts will have the same terms as the trust except that distributions from each subtrust are to be limited to the grandchild for whom the subtrust was created and the grandchild’s lineal_descendants this change is similar to the changes described in sec_26 b i e example therefore the proposed division of the trust will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation plr-124223-04 lower than the persons holding the beneficial interests prior to the proposed division and the proposed division will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the trust accordingly based on the facts submitted and the representations made we conclude that the trust was an irrevocable gst tax trust on date and that the proposed division of the trust into four subtrusts will not cause the four subtrusts to lose their exempt status for gst tax purposes under sec_2601 provided there are no additions actual or constructive to the subtrusts after date ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division as it was prior to the division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 ruling sec_643 provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax while subtrust sec_1 and will have the same grantor they will have different primary beneficiaries therefore based on the facts submitted and representations made we conclude that subtrust sec_1 and will be treated as separate trusts for federal_income_tax purposes under ' f ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 plr-124223-04 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id at based on the facts submitted and the representations made we conclude that the proposed division of the trust on a pro-rata basis into four subtrusts will not cause the interests of the trust beneficiaries to differ materially the trust beneficiaries will hold essentially the same interests before and after the pro-rata division accordingly the proposed division of the trust assets among subtrust sec_1 and will not cause the trust the four subtrusts or any of the individual beneficiaries of the trust and the four subtrusts to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made plr-124223-04 in this case based upon the facts submitted and the representations made we conclude that because neither sec_61 and sec_1001 applies to the proposed transaction the basis of the assets for each of the subtrusts will be the same as the trust’s basis in the assets before the division ruling sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person in the proposed division of the trust into four subtrusts the tax basis of the four subtrusts in each property received from the trust will be the same as the tax basis of the trust in such property accordingly based upon the facts submitted and the representations made we conclude that the assets distributed from the trust to the four subtrusts will retain the same holding_period under sec_1223 as the assets had in the trust before the division except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-124223-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa liquerman branch chief branch passthroughs special industries enclosures copy for ' purposes
